Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
	Claims 1, 7, 15 and 17 are pending.
	Claim 1 is allowed.
Claims 7, 15 and 17 are cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Neil Bartfeld, KNOBBE, MARTENS, OLSON & BEAR, LLP, on 04 March 2021.  The authorization was given without traverse.

The application has been amended as follows:
In the Claims:
	Claim 1, lines 1 and 3, replace “Listeria” with --Listeria monocytogenes--;
	Claim 1, lines 4, 5, 8, 11 and 13, replace “Listeria” with --L. monocytogenes--;
L. monocytogenes--;
	Claim 1, line 13, replace “provide the a vaccine” with --provide the vaccine--;
	Claims 7, 15 and 17 are canceled;
	
Examiner’s Comment
Claim Objections
	The objections to Claim 1, in the Non-Final Office Action mailed 04 August 2020, are withdrawn in view of Applicants' amendment received 23 December 2020, in which the cited claim was corrected. 

Claim Rejections- 35 U.S.C. §112
	The rejection of Claims 1 and 4 under 35 U.S.C. §112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in the Non-Final Office Action mailed 04 August 2020, is withdrawn in view of Applicants' amendment received 23 December 2020, in which the cited claims were amended or canceled.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1 and 4 under 35 U.S.C. §103 as being unpatentable over Leenhouts et al. in view of Vinod et al., and Jones, in the Non-Final Office Action mailed 04 August 2020, is withdrawn in view of Applicants' amendment received 23 December 2020.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Leenhouts et al. (U.S. Patent No. 6,896,887 B2) and Vinod et al. ((2015 July 1) Infect. Immun. 83(7): 2957-2965) do not teach or suggest, alone or in combination, the claimed subject matter which recites:  A method of preparing bacterial ghosts of Listeria. The method comprises: 1) providing Listeria as pathogenic bacteria for modification in order to provide a vaccine against a disease caused by Listeria; 2) subjecting Listeria to a treatment with hydrochloric acid for a period of 15 minutes at a concentration of 6.25 mg/ml at a temperature of 37°C to form bacterial ghosts; and 3) collecting the bacterial ghosts of Listeria having antigenic determinants present on the envelopes. Bacterial ghosts preserve envelopes of the Listeria and antigenic determinants present on the envelopes. There is no DNA remaining in the bacterial ghosts and no live Listeria remaining in the culture. The bacterial ghosts provide a vaccine against the disease caused by Listeria.

Leenhouts et al. shows a method for producing bacterial ghosts of gram positive bacteria, which includes using an acidic solution, which can be an acetic acid, sulphuric acid, trichloroacetic acid (TCA), or hydrochloric acid (HCl) solution. Leenhouts et al. also describes the simultaneous binding of antigenic domains from other bacteria, which are pathogenic bacteria, to the bacterial ghosts. The acid is in a concentration of between 0.06 to 1.2M (the claimed acid concentration of 6.25mg/ml ~ 0.17M). Heating may be supplied at 100oC for 5 to 25 minutes to improve binding. The antigenic domain (i.e., the Listeria monocytogenes, may be incorporated into/onto the surfaces of the bacterial ghosts. Leenhouts et al. is silent with regard to the presence or absence of DNA in the prepared bacterial ghosts.
Leenhouts et al. does not show: 1) the preparation of bacterial ghosts directly from Listeria bacteria; and 2) the specific time frame and temperature for producing said ghosts, as claimed.

Vinod et al. shows a method for the production of bacterial ghosts directly from Staphylococcus aureus (a gram positive bacterium), and the use of said ghosts in a vaccine to immunize rats against S. aureus infection. The method includes the use of sodium hydroxide (NaOH). A specific volume of NaOH solution, as a minimum inhibitory concentration (MIC), is combined with S. aureus cells and incubated at 37oC for 75min. The MIC for S. aureus was 7.5mg/ml. S. aureus cells treated with the MIC of NaOH showed gradual degradation of DNA content. Complete absence of detectable DNA was observed after 60min of lysis. That is, cells treated with the MIC of NaOH degraded the genetic content of bacteria during the lysis process (pg. 2960, column 2, para. 1).
Vinod et al. does not show: 1) the use of HCl to prepare bacterial ghosts; 2) the use of Listeria bacteria to prepare bacterial ghosts; and 3) an acid concentration for producing said ghosts, as claimed.

Therefore, it is not obvious to one of ordinary skill in the art, in view of the combined references of Leenhouts et al. and Vinod et al., to prepare bacterial ghosts Listeria bacteria by treating the bacteria with hydrochloric acid (HCl) at the specific concentration of 6.25mg/ml, for the specific time of 15 minutes, and at the specific temperature of 37oC, as claimed. Applicant has also demonstrated that the method for preparing bacterial ghosts effectively renders said ghosts incapable of growing; i.e., the bacterial ghost preparation contains no live (pathogenic) Listeria cells (see Affidavit, filed 23 December 2020). It would be important, if used as a therapeutic, for the Listeria bacterial ghosts to contain no live pathogenic Listeria capable of growing once administered to a subject. Leenhouts et al. and Vinod et al. are silent as to whether their respective bacterial ghost preparations contain any live bacteria capable of growing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651     

/LYNN Y FAN/Primary Examiner, Art Unit 1651